Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the first stop" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the end of range stop" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the passable stop" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the same passable stop" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the passable stops" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mobile disc" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the passable stops" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the static walls" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Similar antecedent basis issues occur throughout the claims.
Claim 1 recites “said first point” in line 26.  It is unclear which of the two previous recitations of “first point” this recitation refers to.
Claim 1 recites “the range of motion” in line 30.  It is unclear which of the two previous recitations of “range of motion” it refers to.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose cartridge having a cam which has passable stops in tilting and rotational ranges of motion for the cam which present resistance to the continuing motion of cam to an extended range after the passable stops and controller with detecting the motion of the cam in combination with other limitations of claim 1.
Related prior art, Marty et al (20060130908), Kamiyoshi et al (20180106022), Davidson et al (20130014844), and Hatakeyama et al (20190101219) disclose various mechanisms of valve with handles/cams having handle rotation detected by an electronic controller but fails to disclose the abovementioned combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753